                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION



 BANJOSA HOSPITALITY, LLC, a                       CV 17-152-BLG-TJC
 Colorado limited liability company,

                     Plaintiff,                    ORDER

 vs.

 HISCOX, INC.,

                     Defendant.

       Before the Court is Defendant Hiscox Insurance Company, Inc.’s (“HICI”)

Rule 54 motion for attorneys’ fees and costs. (Doc. 41.) For the reasons explained

below, HICI’s request for attorneys’ fees is DENIED, and HICI’s request for costs

is GRANTED.

       On September 26, 2018, this Court issued an Order on the parties’ cross

motions for summary judgment regarding HICI’s duty to defend under a

Professional Liability Insurance Policy. (Doc. 38.) The Court granted HICI’s

motion, and found that the Policy unambiguously excluded coverage and the duty

to defend was not triggered.

       As the prevailing party, HICI now requests attorneys’ fees and costs

associated with its defense of this action. HICI argues it is entitled to attorneys’

fees and costs under Montana’s Uniform Declaratory Judgments Act (“UDJA”),
                                           1
and under Montana’s reciprocal attorney fees statute. See, Mont. Code Ann. §§

27-8-313, 28-3-704. HICI acknowledges that Montana has not addressed whether

an insurer is reciprocally entitled to attorneys’ fees under a conjunctive reading of

these statutes. (Doc. 42 at 3-4.) Nevertheless, HICI argues this is a case of

extraordinary circumstances, where it was “forced to litigate clear and

unambiguous provisions where there is unequivocally no coverage,” and therefore

it is entitled to relief. Id. at 6-7. Defendant Banjosa Hospitality, LLC (“Banjosa”)

counters that HICI’s theory fails because no contractual right to attorneys’ fees

exists to trigger § 28-3-704, and HICI cannot meet the requirements for a

supplemental award of attorneys’ fees under the UDJA. (Doc. 44.)

      Montana follows the American Rule that “a party in a civil action generally

may not recover attorney’s fees absent a specific contractual or statutory provision

that allows for those fees.” Horace Mann Ins. Co v. Hanke, 312 P.3d 429, 435

(Mont. 2013). Although the UDJA does not specifically provide for an award of

attorney fees, the Montana Supreme Court has interpreted § 27-8-313 to authorize

courts to grant supplemental relief when equitable and “necessary and proper.”

Trustees of Ind. Univ. v. Buxbaum, 69 P.3d 663, 673 (Mont. 2003); United Nat.

Ins. Co. v. St. Paul Fire & Marine Ins. Co., 214 P.3d 1260, 1271 (Mont. 2009).

The Court must determine whether “equitable considerations support the award”

before considering whether relief is necessary and proper. United Nat. Ins. Co.,

                                          2
214 P.3d at 1271. If equity is found, only then should the Court conduct a

necessary and proper inquiry. Id. See also, Horace Mann Ins. Co., 312 P.3d at

436.

       Additionally, § 28-3-704 provides that a contractual right to attorney fees in

favor of one party is treated as reciprocal, providing the other party to the action

with the same right to relief. See, e.g., Mont. Health Network, Inc. v. Great Falls

Orthopedic Assoc., 353 P.3d 483, 487 (Mont. 2015) (discussing a contract

provision requiring payment of attorney’s fees and stating “[i]n Montana,

provisions granting attorney’s fees to one party are reciprocal by statute.”);

McDonald v. Washington, 862 P.2d 1150, 1159 (Mont. 1993) (abrogated on other

grounds) (“Section 28-3-704, MCA, requires that the losing party pay reasonable

attorneys’ fees if there is an express right to recover attorneys’ fees in the

contract”) (emphasis in original). In relevant part, the statute provides:

       whenever, by virtue of the provisions of any contract or obligation in
       the nature of a contract made and entered into . . . one party to the
       contract or obligation has an express right to recover attorney fees
       from any other party to the contract or obligation in the event the
       party having that right brings an action upon the contract or
       obligation, then in any action on the contract or obligation all parties
       to the contract or obligation are considered to have the same right to
       recover attorney fees and the prevailing party in any action, whether
       by virtue of the express contractual right or by virtue of this section, is
       entitled to recover reasonable attorney fees from the losing party or
       parties.

Mont. Code Ann. § 28-3-704.

                                           3
      Instead of relying on each statute independently, HICI integrates the

statutes to argue “[u]nder Montana law, entitlement to attorneys’ fees arising

either out of a contractual provision or statute is reciprocal.” (Doc. 49 at 2.)

HICI argues that because attorneys’ fees may have been recoverable by

Banjosa under the UDJA had it prevailed, then attorneys’ fees are available

to HICI by means of the reciprocity statute. Id. HICI’s argument fails for

the following reasons.

      First, HICI fails to support its statement that attorneys’ fees arising out

of either a contractual provision or a statute are reciprocal. HICI has failed

to provide, and the Court has not found, any Montana case where a statute

providing for attorneys’ fees was reciprocally awarded to the prevailing

party under § 28-3-704. Instead, the Montana Supreme Court has

exclusively applied the reciprocity statute to contracts containing an attorney

fees provision. See Mont. Health Network, Inc., 353 P.3d 483 (applying §

28-3-704 after identifying a contractual provision for recovery of attorney

fees); Compton v. Alcorn, 557 P.2d 292 (Mont. 1976) (applying the

reciprocity provision where a contract provided for attorney fees); Lussy v.

Bennett, 692 P.2d 1232 (Mont. 1984) (“if the respondents were entitled to

attorney fees in this case by virtue of contract, [Plaintiff] would be entitled

to attorney fees on a reciprocal basis under section 28-3-704”) (Colo. Nat.

                                           4
Bank of Denver v. Story, 862 P.2d 1120, 1122 (Mont. 1993) (noting that §

28-3-704 “provides that a contractual right to attorney’s fees will be treated

as reciprocal,” and then refusing to award attorney fees because no written

contract exists, and no statutory provision would otherwise authorize relief);

McDonald, 862 P.2d at 1159; Valeo v. Tabish, 983 P.2d 334, 338-39 (Mont.

1999) (discussing the Montana Supreme Court’s application of § 28-3-704,

and finding “[n]owhere . . . did we equate a unilateral statutory right to

attorney’s fees as analogous to the express right to recover pursuant to a

contract or other obligation so as to trigger the application of § 28-3-704 . . .

there [is] no provision in the contract . . . that provides one party the express

right to recover attorney’s fees from the other party which would then

require us to apply the reciprocity requirement of § 28-3-704”).

       Here, it is undisputed that the contract between Banjosa and HICI did

not include an attorneys’ fees provision. (Docs. 44 at 4 & 49 at 3.)

Therefore, HICI’s argument for fees under the reciprocity statute fails.

      Next, HICI has not shown that it is entitled to attorneys’ fees as

supplemental relief under the UDJA. The Montana Supreme Court has

explained such fees will be awarded in limited circumstances, and the court

has only once “upheld an award of attorney’s fees in a declaratory relief

action under [the UDJA].” Horace Mann Ins. Co, 312 P.3d at 358-59 (citing

                                           5
Renville v. Farmers Ins. Exch., 105 P.3d 280 (Mont. 2004) (awarded

attorney fees to Plaintiff because she would have otherwise “been better off

had she never brought the claim.”)).

      Here, HICI has not shown equitable considerations entitle it to

attorneys’ fees. There is no indication that Banjosa brought this action to

recover its damages under an improper motive, or by setting forth specious

arguments.

      Further, this is a case involving “two similarly situated parties

disputing the interpretation of a contract.” United Nat. Ins. Co., 214 P.3d at

1271. The Montana Supreme Court has determined such a posture fails to

support an equitable award of attorney fees. Id.

      Finally, HICI’s argument that this is a case of extraordinary

circumstances because Banjosa forced it to litigate an unambiguous policy

provision is not persuasive. Banjosa’s argument was not frivolous, even

though it was unsuccessful. Moreover, “to punish the mere failure of a

party’s arguments in court is not in keeping with the American Rule on

attorney’s fees, particularly in a case such as this where the litigants are

sophisticated parties on equal footing locked in a dispute over the meaning

of an insurance contract.” Ames Const. Inc. v. Intermountain Indus., Inc.,

2010 WL 2985811, *2 (D. Mont. 2010).

                                           6
      In the absence of considerations supporting equitable recourse, the

Court need not discuss the necessary and proper portion of the UDJA’s

supplemental relief test. Therefore, HICI’s request for attorneys’ fees is

denied.

      HICI’s request for costs under Rule 54(d)(1), however, was not

disputed by Banjosa. Under L.R. 54.1, the Clerk’s taxation of costs totaled

$400.00. (Doc. 48.) Neither party objected to the Clerk’s Memorandum on

Taxation of Costs. Accordingly,

      IT IS HEREBY ORDERED that HICI’s request for attorneys’ fees is

DENIED, and HICI’s request for costs is GRANTED. (Doc. 41.) Costs are

hereby awarded to HICI in the amount of $400.00.

DATED this 30th day of April, 2019.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge




                                          7
